AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
 
This Change in Control Agreement (this “Agreement”), effective as of January 13,
2011 (the “Effective Date”) is made by and between Sonic Solutions (“Sonic”) and
Mathew DiMaria (“DiMaria”).
 
RECITALS
 
A.           Sonic and DiMaria previously entered into a Change in Control
Agreement dated March 18, 2009 (the “Prior Agreement”).
 
B.           Sonic and DiMaria now wish to amend and restate the Prior Agreement
in its entirety as set forth herein.
 
Sonic and DiMaria agree as follows:
 
AGREEMENT
 
Change in Control.
 
Definition.  For purposes of this Agreement, “Change in Control” means a
transaction or series of related transactions that results in:  (i) a sale of
all or substantially all of the assets of either Sonic as a whole, or the Roxio
Product Group of Sonic as a unit, to a third party, (ii) the transfer of fifty
percent (50%) or more of the outstanding voting power of Sonic to a third party,
or (iii) the acquisition by a third party, by reason of any contractual
arrangement or understanding with one or more persons or entities, of the right
or power to appoint or cause to be appointed a majority of the directors or
officers of Sonic.
 
Vesting.  In the event of a Change in Control, all unvested stock options,
restricted stock units, or other equity compensation held by DiMaria at the time
of such Change in Control shall become automatically vested in full and
immediately exercisable without restriction.
 
Cash Payment.  In the event of a Change in Control, Sonic or its successor in
interest shall additionally make a lump sum payment immediately to DiMaria in a
gross  amount of $300,000, less applicable deductions or withholdings, upon the
earlier of (i) 180 days after the occurrence of such Change in Control, or (ii)
DiMaria’s termination of employment with Sonic or its successor (other than
termination by Sonic or its successor with Cause or voluntary termination by
DiMaria without Good Reason).  For purposes hereof:
 
“Cause” means (i) being convicted of any felony under federal or state law, or
(ii) any act of fraud, misappropriation or embezzlement, or (iii) violation of
Sonic’s Proprietary Information and Inventions Agreement or Code of Business
Conduct.
 
“Disability” means DiMaria’s inability to perform the normal and usual duties of
DiMaria’s position with Sonic (or its successor) by reason of any physical or
medical impairment which is reasonably expected to result in death or continue
for a period of twelve (12) consecutive months or more.
 
Page 1

--------------------------------------------------------------------------------


 
“Good Reason” means any of the following:  (i) a material adverse change in
DiMaria’s authority, duties, or responsibilities as Executive Vice President and
General Manager of the Roxio Product Group, unless DiMaria consents in writing
to such change, (ii) a reduction in his level of base salary of $300,000 per
year, (iii) a relocation of his principal place of employment by more than 50
miles or (iv) a material breach by Sonic (or its successor) of this
Agreement.  In addition, Good Reason shall include termination as a result of
DiMaria’s death or Disability.
 
General.
 
At Will Employment.  Notwithstanding anything to the contrary herein, DiMaria’s
employment is at-will, and either DiMaria or Sonic may terminate the employment
relationship at any time, with or without cause or notice.
 
Section 409A.  Notwithstanding any other provision of this Agreement to the
contrary, if DiMaria is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code (the “Code”) and the related final
regulations and other guidance (“Section 409A”) at the time of DiMaria’s
termination of employment, then only that portion of the benefits under this
Agreement that do not exceed the Section 409A Limit (as defined below) and which
qualify as separation pay under Treasury Regulation Section 1.409A-1(b)(9)(iii),
may be paid within the thirty (30) days following DiMaria’s termination.  Any
portion of the payment that exceeds the Section 409A Limit will accrue during
the six (6) month period following DiMaria’s termination and will become payable
in a lump sum on the date six (6) months and one (1) day following such
termination (or the next business day if such date is not a business day).  For
purposes of this Agreement, “Section 409A Limit” means the lesser of two (2)
times:  (i) DiMaria’s annual base salary paid to DiMaria during Company’s
taxable year preceding the taxable year of DiMaria’s termination of employment
as determined under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and
any related Internal Revenue Service guidance; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which such termination occurs.
 
Applicable Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of California.
 
Withholding and Deductions.  Sonic may withhold from any benefits and payments
made pursuant to this Agreement all federal, state, city and other taxes as may
be required pursuant to any law or governmental regulation or ruling and all
other normal employee deductions made with respect to Sonic’s employees
generally.
 
Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of, and be enforceable by: (a) DiMaria and DiMaria’s heirs, executors
and legal representatives upon DiMaria’s death and (b) Sonic and any successor
of Sonic.  Any such successor of Sonic will be deemed substituted for  Sonic
under the terms of this Agreement for all purposes.  For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of Sonic.  If
DiMaria should die while any amounts are due and payable to him hereunder, all
such unpaid amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to  DiMaria's designated
beneficiary, if living, or otherwise to the personal representative of
 DiMaria's estate. Any other attempted assignment, transfer, conveyance or other
disposition of DiMaria’s right to compensation or other benefits will be null
and void. This Agreement shall be binding upon and inure to the benefit of Sonic
and any successor of Sonic, by merger or otherwise.  Except as provided in the
preceding sentence, this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit, or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party.
 
Page 2

--------------------------------------------------------------------------------


 
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to its subject matter, and supersedes all prior or
contemporaneous understandings or agreements, written or oral, regarding such
subject matter.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
No Duty to Mitigate.  DiMaria shall not be required to mitigate the amount of
any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that the DiMaria may receive from any other source.


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
Matthew DiMaria
 
 
 
/s/ Mathew DiMaria                 
Date:  January 4, 2011               
SONIC SOLUTIONS
 
 
By:  /s/ Clay Leighton           
Name/Title:  Co-President    
Date:  January 13, 2011         

 
Page 3

--------------------------------------------------------------------------------


 